Citation Nr: 0804201	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a fever of unknown 
etiology. 

2.  Whether new and material evidence has been received to 
reopen service connection for chronic obstructive pulmonary 
disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse




INTRODUCTION


The veteran served on active duty from December 1965 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran does not have a current diagnosed disability residual 
to fever of unknown etiology in service.

2.  A rating decision in November 1993 denied service 
connection for COPD as directly incurred in service; notice 
of the decision was issued on December 13, 1993; and the 
veteran did not enter a notice of disagreement with this 
decision within one year of mailing of notice of the 
decision.

3.  A rating decision in February 1995 denied service 
connection for COPD on a presumptive basis as due to exposure 
to herbicides (Agent Orange) in service; the veteran entered 
a notice of disagreement with this decision; the RO issued a 
statement of the case; and the veteran did not thereafter 
enter a substantive appeal within 60 days of issuance of the 
statement of the case or within one year of mailing of notice 
of the decision.

4.  The evidence associated with the claims file subsequent 
to the November 1993 and February 1995 rating decisions, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
veteran's claim for service connection for COPD, including as 
due to exposure to herbicides in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
fever of unknown etiology have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Rating decisions in November 1993 and February 1995 that 
denied service connection for COPD became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

3.  The evidence associated with the claims file subsequent 
to the November 1993 and February 1995 rating decisions 
denying service connection for COPD, including as due to 
herbicide exposure, is not new and material, and service 
connection for COPD is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   The duty to notify 
provisions of the statute and implementing regulations apply 
to claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Collectively, VA notice and duty to assist letters dated in 
December 2003 and October 2004 and satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as 
they informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  The 
October 2004 letter advised the veteran regarding the 
finality of the previous determination, and of the need to 
present new and material evidence to reopen the claim for 
service connection for a chronic respiratory disorder. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  A VA examination report, private 
treatment records, personal hearing testimony of the veteran 
and his spouse, and other lay statements have been associated 
with the record.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal that are addressed in this 
decision, and that VA has satisfied the duty to assist.  In 
March 2006, the veteran indicated that he did not have any 
other information or evidence to give VA to substantiate his 
claim.  In this case, following the personal hearing, the 
record was held open for 60 days to allow the veteran the 
opportunity to present medical evidence of a current 
disability and medical nexus opinion.  The 60 day period 
expired, and the record reflects that the veteran submitted 
not additional medical evidence in support of the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided to the veteran in an 
October 2006 letter.  In the present appeal, because the 
claim for service connection for fever of unknown etiology is 
being denied, and the claim to reopen service connection for 
COPD is being denied, and no effective date or rating 
percentage will be assigned regarding these issues, the Board 
finds that there can be no possibility of any prejudice to 
the appellant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Fever

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309.

The veteran contends that he currently has episodes of fever 
that are residuals of fever of unknown etiology in service.  
He contends that such residual episodes manifesting fever are 
due to his service in Vietnam, and he continued to have those 
problems after service.  

Service medical records show that the veteran was treated for 
possible hepatitis in June 1966, which was accompanied by a 
fever.  The veteran was also treated for venereal disease on 
various occasions during service, with associated fever.  
From February to March 1967, while in Vietnam, the veteran 
was treated for fever, chills, and headache.  The diagnosis 
was clinically suspected chancroid, not proven 
bacteriologically, and the veteran was treated with 
tetracycline, and the condition improved.  At the February to 
March 1967 hospitalization, the veteran was also diagnosed 
with hookworm, and was treated and cured.  He was returned to 
duty in March 1967.  At service separation in April 1969, the 
veteran was found to be clinically normal.  

At the personal hearing in July 2007, the veteran testified 
that he did not have any health problems prior to service; he 
was hospitalized in Vietnam for a fever of unknown origin; he 
continued to have those problems after service; he currently 
gets fever about once per week; and no doctor had given a 
current diagnosis to account for the fevers or an opinion 
relating current fevers to service.  The veteran's spouse, 
who is a registered nurse, testified that she had witnessed 
the veteran's episodes of fever, and had taken temperatures 
of 102 and 103.  


After a review of the evidence, the Board finds that the 
weight of the competent medical evidence, including VA 
examination report and treatment records, and private 
treatment records, shows that the veteran does not have a 
current diagnosed disability residual to fever of unknown 
etiology in service.   In this case, following the personal 
hearing, the record was held open for 60 days to allow the 
veteran the opportunity to present medical evidence of a 
current disability associated with fever in service.  The 60 
day period expired, and the record reflects that the veteran 
submitted no additional medical evidence in support of the 
claim.

Because the weight of the competent medical evidence 
demonstrates that the acute fever in service has not 
manifested in a diagnosis of current disability residual to 
the fever in service, there is no basis to grant service 
connection for fever of unknown etiology.  The Court has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for 
fever of unknown etiology, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

New and Material Evidence to Reopen Service Connection for 
COPD

The veteran contends that he has COPD that is related to 
service, including due to exposure to Agent Orange during 
service in Vietnam.  Service medical records are negative for 
complaints, findings, diagnosis, or treatment for COPD or 
breathing problems, but show only one incident of treatment 
for upper respiratory infection.

A November 1993 rating decision denied service connection for 
COPD as directly incurred in service.  The basis of the 
decision was that the upper respiratory infection in service 
was acute and transitory, and cleared with no residuals.  
Notice of the decision was issued on December 13, 1993.  
Because the veteran did not enter a notice of disagreement 
with this decision within one year of mailing of notice of 
the decision, this rating decision became final.  38 U.S.C.A. 
§ 7105(c); 
38 C.F.R. §§ 20.302, 20.1103.

A rating decision in February 1995 denied service connection 
for COPD on a presumptive basis as due to exposure to 
herbicides (Agent Orange) in service.  The basis of the 
decision was that the veteran's diagnosed COPD was not a 
presumptive disorder, and was not otherwise shown by the 
scientific and medical evidence to be related to herbicide 
exposure.  The veteran entered a notice of disagreement with 
this decision, and the RO issued a statement of the case; 
however, because the veteran did not thereafter enter a 
substantive appeal within 60 days of issuance of the 
statement of the case or within one year of mailing of notice 
of the decision, this decision also became final.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302, 20.1103.  

In the current claim on appeal, in November 2003, the veteran 
requested reopening of service connection for "respiratory 
problems" including COPD.  In the March 2004 rating decision 
on appeal, the RO found that new and material evidence had 
not been received, and denied reopening of service connection 
for COPD.  The Board has a legal duty to address the "new 
and material evidence" requirement regardless of the actions 
of the RO.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

The evidence of record at the time of the November 1993 and 
February 1995 rating decisions included service medical 
record evidence of acute upper respiratory infection in 
January 1968, with no other evidence of breathing 
difficulties during service, and April 1969 separation 
examination that was negative for complaints or findings of 
breathing disorder.  The evidence of record at the time of 
the November 1993 and February 1995 rating decisions included 
private medical evidence that showed diagnosis and treatment 
for COPD years after service in 1992.  The evidence of record 
at the time of the November 1993 and February 1995 rating 
decisions also included a September 1993 VA examination 
report that shows a one and one-half year history of 
breathing problems, a history of smoking since age 25, and a 
diagnosis of COPD.  

The additional evidence received since the November 1993 and 
February 1995 rating decisions includes treatment reports 
from Gulf Coast Internal Medicine dated in 1992 and 1993 that 
show COPD in its early phase in 1992, and worsening COPD in 
1993 with exacerbation of bronchitis, or possibly mycoplasma 
pneumonia. 

The additional evidence received since the November 1993 and 
February 1995 rating decisions includes private medical 
evidence of treatment reports from Dothan Pulmonary 
Specialists dated in 2000 that shows diagnosis and treatment 
since 2000 for restrictive and obstructive lung disease, 
including the notations that the veteran needed to stop 
smoking, that the veteran had reported increasing shortness 
of breath for the last few years, especially since a major 
car wreck two years prior, and had restarted smoking.  The 
additional evidence received since the November 1993 and 
February 1995 rating decisions includes private medical 
evidence of treatment reports from Southeast Alabama Medical 
Center dated in 2000 that includes pulmonary function testing 
and shows severe obstructive ventilatory defect.   

The additional evidence received since the November 1993 and 
February 1995 rating decisions includes the veteran's written 
statements and personal hearing testimony that he did not 
have any health problems prior to service; he was exposed to 
environmental hazards of human waste, diesel fumes, burning 
vehicles, mosquito spray, and cleaning chemicals as a cook in 
service in Vietnam; he never smoked before or during service; 
he was treated by a private doctor, but the doctor had not 
related the current respiratory problems to exposure to 
chemicals in service; he was first treated for a breathing 
disorder after service in the 1970s; and he was first 
diagnosed with COPD after service in 1996.  The veteran's 
spouse also entered written submissions and testified to the 
effect that the veteran became more tired and had worsening 
lung functioning since about age 40.  In this case, following 
the personal hearing, the record was held open for 60 days to 
allow the veteran the opportunity to present medical opinion 
evidence to relate COPD to in-service environmental hazards.  
The 60 day period expired, and the record reflects that the 
veteran submitted no additional medical evidence in support 
of the claim.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the November 1993 and February 
1995 rating decisions that was not previously submitted to 
agency decisionmakers, when considered with previous evidence 
of record, does not relate to an unestablished fact that is 
necessary to substantiate the veteran's claim for service 
connection for COPD, either as directly incurred in service 
or a due to herbicide exposure during service in Vietnam.  
The additional evidence does not show that an upper 
respiratory infection in service was chronic, or continued 
after service, that the veteran had a presumptive disease 
(including lung cancer) within a year of service, or that 
COPD that was first diagnosed decades after service 
separation is related to any in-service injury or disease, 
including exposure to herbicides in service.  

Because the additional evidence does not relate to an 
unestablished fact that is necessary to substantiate the 
veteran's claim for service connection for a chronic 
respiratory disorder that includes COPD, the Board finds that 
the evidence 
associated with the claims file subsequent to the November 
1993 and February 1995 rating decisions denying service 
connection for COPD is not new and material, and service 
connection for COPD is not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  


ORDER

Service connection for a fever of unknown etiology is denied. 

New and material evidence has not been received, and service 
connection for COPD is not reopened.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


